Citation Nr: 0031142	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-13 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the thoracic spine, T9-10, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to May 
1980, and from July 1981 to October 1984.  The veteran has 
also reported a period of service in the Marine Corps Reserve 
between his periods of active duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Oakland, California, which denied the benefit sought on 
appeal.  


REMAND

The veteran is claiming that his service-connected 
degenerative disc disease of the thoracic spine, T9-10, 
should be rated higher than the currently assigned 10 percent 
rating.  

The Board notes that the claims file contains VA medical 
evidence regarding the veteran's back disability as recent as 
November 1998.  Additionally, in June 1997, the veteran 
underwent a VA examination for his spine, and a report of 
that examination is in the record.  Nevertheless, in a 
September 2000 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his back has continued to 
worsen since the treatment records referenced above.  The 
veteran also indicated that he had completed an application 
for Social Security disability benefits, and was expecting 
the results shortly.  Finally, the veteran indicated that he 
was currently receiving treatment for his back, from a 
primary care doctor in Sacramento, California, and a 
neurologist.  

In light of the veteran's testimony that his disability has 
worsened, the Board finds that the veteran should be afforded 
an additional VA examination for the back.  See VAOPGCPREC 
11-95.  Moreover, the Board must obtain any additional VA 
treatment records, which are not already associated with the 
veteran's claims file.  See Bell v. Derwinski, 2. Vet. App. 
611, 613 (1992) (where documents are within the Secretary's 
control and could reasonably be expected to be part of the 
record, such documents are considered before the Secretary 
and the Board and should be included in the record). Finally, 
in light of the veteran's testimony that he had applied for 
Social Security disability benefits, the Board finds that the 
RO should obtain such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (Social Security Administration 
decisions, while not controlling for VA determinations, are 
pertinent).  

Therefore, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA medical records (not 
already in the claims files) documenting 
ongoing treatment for the veteran's 
service-connected degenerative disc 
disease of the thoracic spine, T9-10 
should be obtained and made of record.  
The RO should make a specific request 
from the doctors referenced by the 
veteran on page 6 of his September 2000 
hearing transcript.

2.  The Social Security Administration 
should be contacted and requested to 
furnish all administrative decisions and 
associated medical records with regard to 
any disability claim by the veteran. 

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current nature and severity of his 
service-connected degenerative disc 
disease of the thoracic spine, T9-10.  
The claims file should be made available 
to the examiner for review in connection 
with the examination, and all tests and 
studies deemed necessary should be 
performed.  The examiner should report 
all findings, including any loss of range 
of motion, pain on motion, radiculopathy, 
limited function to do pain, or other 
related symptomatology to allow for 
evaluation under applicable diagnostic 
criteria. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran is entitled 
to an increased rating for degenerative 
disc disease of the thoracic spine, T9-
10.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review of all issues properly in 
appellate status. 

The purpose of this remand is to assist the veteran, and to 
obtain additional information.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The veteran and his representative are 
free to submit additional evidence and argument in connection 
with this matter. 


		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


